Exhibit EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is dated as of May 9, 2008 and effective as of the 1st day of April, 2008, by and between Lynne Hohlfeld (hereinafter referred to as “Employee”) and Opexa Therapeutics, Inc. (hereinafter referred to as “Opexa”). W I T N E S S E T H: WHEREAS, Employee is employed by Opexa; WHEREAS, Opexa desires to retain key executives and promote their dedication; WHEREAS, Opexa’s success requires the protection of its intellectual property, proprietary information and goodwill and Opexa is willing to enter into an employment agreement with Employee, subject to the terms and conditions below; and WHEREAS, the Employee and Opexa jointly wish to document their employment understanding. NOW, THEREFORE, for and in consideration of the employment by Opexa, the compensation and other remuneration paid and to be paid by Opexa and received and to be received by the Employee for such employment, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by Employee, it is agreed by and between the parties hereto as follows: 1. Employment Opexa agrees to employ the Employee, and Employee agrees that Employee will devote Employee’s full productive time, skill, and best efforts during Employee’s employment to such duties as may be reasonably assigned to Employee.Employee will faithfully and diligently endeavor to further the best interests of Opexa during Employee’s employment. The foregoing, however, shall not preclude the Employee from (i)engaging in appropriate civic, charitable, professional or trade association activities or (ii) subject to Board of Director written approval, serving on one or more other boards of directors of public or private companies, as long as such activities and services do not conflict with the responsibilities to Opexa. 2. Duties and Title Employee shall continue to have the title of and shall act as the Chief Financial Officer of Opexa.Employee shall have the following responsibilities and duties as Chief Financial Officer: Employee shall report to Opexa’s Board of Directors and will have such other duties and responsibilities consistent with her position as Chief Financial Officer, as may reasonably be assigned to Employee by Opexa’s Board of Directors from time to time. 1 3. Term of Employment The term of employment of Employee is through March 31, 2009, subject to termination pursuant to Section 6. 4. Compensation As compensation, Opexa shall pay Employee a salary of a minimum of $192,937 per year, paid consistent with the then payroll practices of Opexa. 5. Benefits Opexa will provide Employee with the benefits and insurance coverage as generally provided by Opexa to its management employees, but only if and when such benefits and/or coverage are provided.If provided, such benefits and insurance coverages may be changed by Opexa from time to time. 6. Termination The Employee’s employment hereunder may be terminated prior to the term provided for in Section 3 only under the following circumstances: 6.1Death.The Employee’s employment shall terminate automatically on the date of her death. 6.2Disability.If a Disability (as defined below) occurs and is continuing, the Employee's employment shall terminate 180 days after Opexa gives the Employee written notice that it intends to terminate her Employment on account of that Disability, or on such later date as Opexa specifies in such notice. If the Employee resumes the performance of substantially all of her duties under this Agreement before the termination becomes effective, the notice of intent to terminate shall be deemed to have been revoked.Disability of Employee shall not prevent Opexa from making necessary changes during the period of Employee’s Disability to conduct its affairs. “Disability” shall mean that the Employee, with reasonable accommodation, has been unable to perform her essential duties under this Agreement for a period of at least six consecutive months as a result of her incapacity due to injury or physical or mental illness, any disability as defined in a disability insurance policy which provides coverage for the Employee, or any disability as defined by the
